Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the Claim Rejection Under 35 USC 112(b): the rejection is withdrawn.
With respect to the Claim Rejection Under 35 USC 103:  At page 10, Applicant argues that Nakamura fails to teach “transmit the difference management information 94 and the map BD 90 to the navigation device 20, and the server file 92 does not include the version number of the current version of the fist map object or the respective object identifier and the respective version number of the further map objects.  Examiner disagrees to the Application’s traverse.
Examiner response:  Nakamura teaches at [0079]-[0093] that a center 60 includes a map DB 90 is managed as a collection of server files 92 for each respective version,  structured map data for subsequent versions are generated as difference files which are portions that have changed from an immediately prior version, when the map DB 90 is updated (see at least [0079]).  At [0085] teaches more detail how the difference management information 94 with respect to mesh No., version No. of the server file 92 are updated and sending the a navigation device 20 which meets the scope of transmitting the difference management information from the server to the navigation device including the current version No. of the map data file.  Therefore, the current rejection still maintains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 & 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (20090216771) in view of Aleksic (20070126605).
With regarding claim 1, Nakamura discloses a method for updating a digital map stored in a vehicle, wherein the digital map comprises a multiplicity of map objects, wherein an object identifier and a version number are assigned to each map object (a navigation device 20 is mounted in a vehicle, wherein the navigation device 20 comprises a HDD which is a map database, see at least [0060]+), the method comprising the steps of: 
Determining, by the vehicle, a first map object to be updated (a management information 74 manages a reference point setting module for whether reference points of an area be updated, see at least [0075]-[0076]+); 
transmitting a request data record for updating the first map object from the vehicle to a central computer, wherein the request data record comprises the object identifier and the version number of the first map object (the reference point setting module sets reference point of an area be updated, and such information is sent from a communication module 80 to the center 60, see at least [0076]-[0078]+); 
compiling, by the central computer, an update data record comprising: (i) a current version of the first map object, (ii) the version number of the current version of the first map object, and (iii) the respective object identifier and the respective version number of the further map objects (difference management information 94 and road map file 90 are updated, see at least [0079-[0097]+); 
transmitting the update data record from the central computer to the vehicle (the center 60 sends the updated file to the navigation device 20, see at least [0098]+).

Nakamura fails to teach determining, by the central computer, an operation for changing the first map object in comparison with that version of the first map object which is identified by the transmitted version number; and determining further map objects that are dependent on the first map object and that are changed as a result of the change operation of the first map object, wherein the further map objects are changed in order to ensure a consistency of the digital map in conjunction with the change operation of the first map object; 
Aleksic discloses a system and method for updating a digital map (see the abstract).  The system determines that the element changes or each element change made available by the control center which determines whether a component of the element change relates to an adjacent partition (see at least [0037]+).  A represents a subset of elements in the form of edges and nodes which have been newly added to the second digital map, see at least [0039]+) which meets the claimed subject matter of “determining an operation for changing the first map object in comparison with that version of the first map object which is identified by the transmitted version number; determining further map objects that are dependent on the first map object and that are changed as a result of the change operation of the first map object which the digital map in conjunction with the change operation of the first map object”.
The only difference between the claimed invention and the prior art is that the prior art does not incorporate determining the operation changing the old map and determining the new version map including objects in conjunction with the change operation of the old map. 
A person or ordinary skill in the art before the effective filing data of the claimed invention would have had the necessary technological capabilities to have including “determining the operation changing the old map and determining the new version map including objects in conjunction with the change operation of the old map” as taught by Aleksic.  Furthermore, the combination of Nakamura  and Aleksic is an adapted system  would have been predictable 
Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nakamura  and Aleksic to yield the predictable result of updating the digital map more accuracy.

With regarding to claim 2, Nakamura teaches that the method as claimed in claim 1,
further comprising the steps of: comparing those version numbers of the further map
objects which are contained in the update data record with the version numbers of the
further map objects contained in the digital map stored in the vehicle (the center 60 compares the update management information 74 sent from the navigation device and the difference management information 94 of the center 60, see at least [0098]+); determining the further map objects to be updated (the center 60 determines whether a road of a rad class that should be updated, see at least [0098]+); and updating the further map objects (see at last [0100]+).

With regarding to claim 3, Nakanura  teaches that the method as claimed in claim 1, wherein the method is carried out iteratively until no further map objects to be updated have been determined (an update module 78, see at least [0077]+).  

With regarding to claim 4, Nakanura teaches that the method as claimed in claim 1, wherein the step of determining the first and/or further map objects to be updated comprises determining the map objects: (i) in a predetermined radius around a location of the vehicle, and/or (ii) along a route from a location of the vehicle to a destination, and/or (iii) within a corridor of a predetermined width around a route from a location of the vehicle to a destination  (see at least [0082]-[0089]+).   

With regarding to claim 6, Nakanura discloses a vehicle, comprising a control device for updating a digital map stored in a vehicle, wherein the digital map comprises a multiplicity of map objects, and further wherein an object identifier and a version number are assigned to each map object, whereinPage 3 of 10Reply to Advisory Action Mailed June 2, 2022 Application No. 16/225,204 Attorney Docket No. 080437.PB758USthe control device is operatively configured to execute a program  (a navigation device 20 is mounted in a vehicle, wherein the navigation device 20 comprises a HDD which is a map database, see at least [0060]+) to:
determine a first map object to be updated (a determination module 98 determines whether the partition file 72 in the map DB 70 of the navigation device 20 should be updated, see at least [0082]+);; 
transmit a request data record for updating the first map object from the vehicle to a central computer, wherein the request data record comprises the object identifier and the version number of the first map object (sending requests from the control program of the navigation device 20, see at least [0078]+); and 
receive an update data record from the central computer to the vehicle, wherein the update data record comprises: (i) a current version of the first map object, (ii) the version number of the current version of the first map object, and (iii) the respective object identifier and the respective version number of the further map objects (difference management information 94 and road map file 90 are updated, see at least [0079-[0097]+); 

Nakamura fails to teach determining  an operation for changing the first map object in comparison with that version of the first map object which is identified by the transmitted version number; and determining further map objects that are dependent on the first map object and that are changed as a result of the change operation of the first map object which the digital map in conjunction with the change operation of the first map object; 
Aleksic discloses a system and method for updating a digital map (see the abstract).  The system determines that the element changes or each element change made available by the control center which determines whether a component of the element change relates to an adjacent partition (see at least [0037]+).  A represents a subset of elements in the form of edges and nodes which have been newly added to the second digital map, see at least [0039]+) which meets the claimed subject matter of “determining an operation for changing the first map object in comparison with that version of the first map object which is identified by the transmitted version number; determining further map objects that are dependent on the first map object and that are changed as a result of the change operation of the first map object which the digital map in conjunction with the change operation of the first map object”.
The only difference between the claimed invention and the prior art is that the prior art does not incorporate determining the operation changing the old map and determining the new version map including objects in conjunction with the change operation of the old map. 
A person or ordinary skill in the art before the effective filing data of the claimed invention would have had the necessary technological capabilities to have including “determining the operation changing the old map and determining the new version map including objects in conjunction with the change operation of the old map” as taught by Aleksic.  Furthermore, the combination of Nakamura  and Aleksic is an adapted system  would have been predictable 
Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nakamura  and Aleksic to yield the predictable result of updating the digital map more accuracy.

With regarding to claim 7, Nakamura teaches that the vehicle as claimed in claim 6, wherein the control device further executes the program to: 
compare those version numbers of the further map objects which are contained in the update data record with the version numbers of the further map objects contained in the digital map stored in the vehicle (a software of a control program for the map update system 10, see at least [0105]); determine the further map objects to be updated; and execute the program for the further map objects to be updated (an update module 78, see at least [0077], [0114] –[0117]+).  

With regarding to claim 8, Nakamura teaches that the vehicle as claimed in claim 7, wherein the control device executes the program iteratively until no further map objects to be updated have been determined (see at least [0105]-[0117]).  

With regarding to claim 9, Nakamura discloses a central computer for updating a digital map stored in a vehicle, wherein the digital map comprises a multiplicity of map objects, and further wherein an object identifier and a version number are assigned to each map object (a center 60, see at least [0079]+), the central computer comprising: a processor configured to execute a program to: 
receive a request data record for updating a first map object from the vehicle to be updated, wherein the request data record comprises the object identifier and the version number of the first map object (a communication module 104 receives a request updated map with a reference point 110 from the navigation device 20, see at least [0093]-[0094]+); 
compiling an update data record comprising: (i) a current version of the first map object, (ii) the version number of the current version of the first map object, and (iii) the respective object identifier and the respective version number of the further map objects (difference management information 94 and road map file 90 are updated, see at least [0079-[0097]+); 
transmitting the update data record from the central computer to the vehicle (the center 60 sends the updated file to the navigation device 20, see at least [0098]+).
Nakamura fails to teach determining an operation for changing the first map object in comparison with that version of the first map object which is identified by the transmitted version number; and determining further map objects that are dependent on the first map object and that are changed as a result of the change operation of the first map object which the digital map in conjunction with the change operation of the first map object; 
Aleksic discloses a system and method for updating a digital map (see the abstract).  The system determines that the element changes or each element change made available by the control center which determines whether a component of the element change relates to an adjacent partition (see at least [0037]+).  A represents a subset of elements in the form of edges and nodes which have been newly added to the second digital map, see at least [0039]+) which meets the claimed subject matter of “determining an operation for changing the first map object in comparison with that version of the first map object which is identified by the transmitted version number; determining further map objects that are dependent on the first map object and that are changed as a result of the change operation of the first map object which the digital map in conjunction with the change operation of the first map object”.
The only difference between the claimed invention and the prior art is that the prior art does not incorporate determining the operation changing the old map and determining the new version map including objects in conjunction with the change operation of the old map. 
A person or ordinary skill in the art before the effective filing data of the claimed invention would have had the necessary technological capabilities to have including “determining the operation changing the old map and determining the new version map including objects in conjunction with the change operation of the old map” as taught by Aleksic.  Furthermore, the combination of Nakamura  and Aleksic is an adapted system  would have been predictable 
Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nakamura  and Aleksic to yield the predictable result of updating the digital map more accuracy.

With regard to claims 10, 11 & 12, the design choice of “wherein the update data record does not include current versions of the further map object” in an expected way of implementing of Nakamura in view of Aleksic with no new or unexpected result.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662